Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


4.	Claims 23-33, 35-36 and 39-43 are rejected under 35 U.S.C. 103 as being obvious over Thubert et al. (US 2017/0222920), hereinafter referred to as Thubert, in view of Previdi et al. (US 2015/0256456- IDS record), hereinafter referred to as Previdi.
Rearding claim 23, Thubert discloses: (1) the Path computation Element (PCE) 14-fig.1A includes a processor 42-fig.3, and memory 44 including program code; (2) the PCE 14 enables a data packet 30-fig.1A transmitted by an ingress network device “I” to reach a destination network device (e.g., egress “E”) 12-fig.1A, and selected 
Thubert, however, fails to mention a packet including a payload.
Previdi discloses a packet includes header and payload, see 0002.
 It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to employ a packet with header and payload as taught by Previdi into the system of Thubert.  The suggestion/motivation for doing so would have been to provide a packet header/payload each bit index generated by the path computation element identifying the deterministic segments to be used to transmit a data packet from a source network device to a destination network device; and sending, to the source network device, the corresponding bit index for insertion into 
Regarding claim 24, Thubert discloses all claimed limitations, except the packet comprises a source routed packet.
Previdi discloses segment routing (SR) which is a mechanism in which nodes forward pakets suing SR forwarding tables and segments IDs, see 0032. In other words, Previdi discloses packet comprising a source routed packet.
         It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to employ segment routing for source-routed packet taught by Previd into the system of Thubert.  The suggestion/motivation for doing so would have been to provide packets to enter an SR enabled network (i.e., a network of nodes that are SR enabled) via an ingress edge node, travel hop-by-hop along a segment path (SP) that includes one or more core nodes, and exit the network via an egress edge node.
Regarding claim 25, Thubert discloses segment routing, see 0017.
Regarding claim 26, Thubert discloses: (1) deterministic segments 26-fig.1A (a set of segments of the network); (2) a deterministic segment can include one or more hops, see 0061. Thus, Thubert discloses the set of segments of the network includes at least one of or one or more single-hop segments.
Regarding claim 28, Thubert discloses the processor circuit 42-fig.3 of the PCE 14-fig.1A can: (1) determine in operation 60-fig.4A whether the bit position 20 for an adjacent deterministic segment 241 or 24b-fig.1A is set to one or zero, see 0034; (2) generating a path 22-fig.1A associated with segments 26 for transmission of a data 
Regarding claim 29, in Thubert the bit index 18-fig.5A can include 128 or 256 bits (or more) if 128 or 256 segments are needed for more complex paths, see 0024.
Regarding claim 30, Prrevidi discloses: (1) network nodes may take form in one or more routers, see 0002; (2) node 106 is an ingress edge node-fig.1 and node 112 is an egress edge router for the SR domain, see 0048; (3) handling of packet and header, see 0127; (4) updating a packet involves writing information, including a segment routing segment identifier to the destination address of the packet, see 0023, 0032. In other words, the combined system of Thubert and Previdi teach the claimed steps.
Regarding claim 31, Thubert discloses forwarding of a data packet based on a Bit Indexed Explicit Replication (BIER) structure in the data packet, see 0006, 0018, 0019, 0056 and 0081.
Regarding claim 32, Thubert discloses a bit in a bit index can be set by a transmitting network devices; alternately, in deterministic segments overlying multiple hops, see 0081. In other words, the combined system of Thubert and Previdi can forward by the router based on a determination based on the forwarding state that a next-hop of the path is available.
Regarding claim 33, Thubert discloses sending a packet along a programmed segment if the bit for that segment is set in the packet, and it will reset (i.e., clear) that bit to zero at the time of sending (updating), see 0022.
Regarding claim 35, Previdi discloses at 1402-fig.14 the node determines whether the node will be rerouting the packet (corresponding to rerouting to a protection 
Regarding claim 36, Thubert discloses: (1) forwarding of a data packet based on a BIER structure in the data packet, see 0006; (2) updating as a data packet traverses throughout the data network; (3) each bit index generated by the PCE-fig.1 identifying the segment to be used to transmit a data packet from a source network device to a destination network device, see 0014, 0017, 0018, 0032. As a result, the combined system of Thubert and Previdi is able to update, by the router prior to forwarding the packet via the protection path, the bit string to set at least one bit position corresponding to at least one of the protection hops.
Regarding claim 39, this claim has similar limitations as claim 35.  Therefore, it is rejected under Thubert-Previdi for the same reasons as set forth in the rejection of claim 35. In Thubert an link protection detour path or a node protection detour path correspond to rerouting. 
Regarding claim 40, this claim has similar limitations as claim 36.  Therefore, it is rejected under Thubert-Previdi for the same reasons as set forth in the rejection of claim 36.
Regarding claim 41, Thubert discloses the processor circuit 42-fig.3 of the PCE 14-fig.1 can use the received bit index 18 to identify failure in the data network and take 
Regarding claim 42, this claim has similar limitations as claim 23.  Therefore, it is rejected under Thubert-Previdi for the same reasons as set forth in the rejection of claim 23. The PCE 14-fig.1A includes a non-transitory computer-readable medium (not shown) storing instructions for performing the claimed steps.
Regarding claim 43, this claim has similar limitations as claim 23.  Therefore, it is rejected under Thubert-Previdi for the same reasons as set forth in the rejection of claim 23.
5.	Claim 27 is rejected under 35 U.S.C. 103 as being obvious over Thubert, in view of Previdi, and further in view of Psenak et al. (US 2017/0346718), hereinafter referred to as Psenak.
Regarding claim 27, in Thubert each deterministic segment is referred to as an “adjacency”, see 0016. Thubert, however, fails to teach a set of prefix segments.
Psenak discloses prefix SIDs. Each prefix SID represents a prefix segment, see 0028 and adjacency segment, see 0044.
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to employ prefix segments taught by Psenak into the combined system of Thubert and Previdi.  The suggestion/motivation for doing so would have been to provide a shortest path to a prefix or node for forwarding packet.




                                  Allowable subject matter
6.	Claims 34, 37-38 would be allowable if rewritten or amended to include all of the limitations of the base claim and any intervening claims.

                                 Conclusion

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC C HO whose telephone number is (571)272-3147.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



Patent Examiner
/DUC C HO/Primary Examiner, Art Unit 2465